Citation Nr: 1507991	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-19 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for diverticulitis/diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1985 to June 1991, and from February 2003 to October 2003.  The Veteran also had service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions dated in August 2007 and August 2009.  

As noted in the prior remand, although the file does not show that a substantive appeal as to the issues of a higher rating for bilateral hearing loss was received, in January 2009, the Veteran submitted a substantive appeal dated in July 2008, and the RO noticed that a fax received from the Veteran on the date of the substantive appeal was missing two pages.  Accordingly, the RO accepted the substantive appeal as timely, as does the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a substantive appeal is not a jurisdictional requirement, and the timeliness requirement may be waived where the RO's actions indicate to the appellant that an appeal is perfected or that a substantive appeal was filed.).

The Veteran testified at a Videoconference hearing in July 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In a November 2011 Board decision, the Board remanded the case for further evidentiary development.  In a January 2013 supplemental statement of the case (SSOC), the RO denied the claims listed above, and the case is back before the Board for further appellate proceedings.

The Veteran also perfected an appeal of the issues of entitlement to service connection for erectile dysfunction (ED), traumatic brain injury (TBI), and hypertension (HTN).  However, in a December 2012 rating decision, the RO granted service connection for HTN.  Additionally, in a January 2013, rating decision, the RO granted service connection for TBI and ED.  As these decisions represent full grants of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Virtual VA paperless claims processing system contains VA treatment records dated from May 2013 to July 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in October 2014.  Other documents on VBMS are either duplicative or not pertinent to the present appeal.  

The issue of entitlement to service connection for diverticulitis/diverticulosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in November 2011 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  In January 2012, the AOJ provided the Veteran with a VA examination for his service-connected bilateral hearing loss.  The AOJ readjudicated the Veteran's claim for an initial compensable disability rating in a January 2013 SSOC.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in July 2007.  The Veteran was notified of the evidence needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, private treatment records, and VA treatment records have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in August 2007, August 2010, and January 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10. The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his January 2012 VA examination.  While the VA examiner did not fully discuss the functional effects caused by the Veteran's hearing loss disability, the Veteran has provided lay statements in support of his claim that set forth the daily functional effects of his disability, most significantly in his July 2011 Videoconference hearing testimony.  Therefore, the Board finds that any failure on the part of VA examiner to fully discuss the functional effects caused by the Veteran's claimed disability amounts to harmless error.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

IV.  Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants an initial compensable rating.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in August 2007.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
35
LEFT
10
15
25
30
35

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 26 decibels in the right ear, and 26 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear, and 92 percent for the left ear.

Applying the test results of the August 2007 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a VA audiological examination again in August 2010.  Puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
30
45
LEFT
15
20
35
35
45

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 30 decibels in the right ear, and 34 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 92 percent for the left ear.

Applying the test results of the August 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a final VA audiological examination in January 2012.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
45
LEFT
15
15
35
40
55

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 29 decibels in the right ear, and 36 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 92 percent for the left ear.

Applying the test results of the January 2012 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the August 2007, August 2010, and January 2012 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability, cannot be granted.

Accordingly, the evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing impairment.  


V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his activities of daily living.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

The Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged that his hearing loss prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that this matter is not raised by the record, and it is therefore unnecessary to remand the matter for further action. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

As to the Veteran's claim for entitlement to service connection for diverticulitis, on a Comprehensive Clinical Evaluation Program (CCEP) questionnaire obtained in March 1995, the Veteran reported that he had diarrhea which began in February 1991, during his first period of active duty.  In March 2009, the Veteran was seen for a gastroenterology consultation to evaluate his symptoms of alternating constipation and diarrhea, which he reported began in 1991 when he was in Iraq.  He underwent a colonoscopy in April 2009, which disclosed diverticulosis.  In July 2010, he was afforded a VA examination concerning irritable bowel syndrome and diverticulosis.  The examiner concluded that diverticulosis was not due to any environmental hazards encountered in Southwest Asia, and, therefore, it was less likely than not related to the Veteran's Gulf War service.  However, the examiner did not address the questions of whether diverticulosis was present while the Veteran was on active duty, or was secondary to his service-connected irritable bowel syndrome (IBS).  In this regard, the Veteran has reported continuity of symptomatology of various lower gastrointestinal symptoms.  The examiner stated that it was unclear whether symptoms such as cramping, bloating, flatulence, and irregular defecation were attributable to the underlying diverticulosis or to the co-existent IBS.  

In light of the foregoing, in November 2011, the Board remanded the claim in order to obtain a VA gastrointestinal examination to determine whether the Veteran's lower gastrointestinal symptoms present in service reflected the presence of diverticulosis; or whether such disability was caused or aggravated by the service-connected irritable bowel syndrome.  In a January 2012 VA examination, the examiner noted a diagnosis of diverticulosis.   The examiner indicated that as a result of exacerbations of the Veteran's IBS, he underwent a colonoscopy, which revealed a single small-mouthed diverticulum in the descending colon and a sessile polyp in the rectum.  The examiner indicated that the Veteran was prescribed Metamucil, which did not help his diverticulosis and exacerbated his IBS.  He indicated that the Veteran currently does not take treatment for the diverticulosis and has had no hospitalizations related to the disorder.  The examiner noted; however, that the Veteran had multiple symptoms associated with his service-connected IBS.  The examiner opined that the Veteran's diverticulosis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran was diagnosed with a single diverticula that was not noted to be symptomatic.  The examiner further found that a review of the current medical literature did not show a suspected or confirmed correlation between IBS and diverticular formation.  He noted that if more information regarding the relatedness of these two entities emerged, it may be helpful to review the case again.

The Board finds that although the examiner did not find a general correlation between IBS and diverticular formation, the examiner did not specifically address whether the Veteran's diverticulosis could have been aggravated by his service-connected IBS.  Therefore, under the duty to assist, the RO should obtain an addendum opinion with adequate rationale addressing the etiology of the Veteran's diverticulosis, to specifically include whether the Veteran's current diverticulosis was caused or aggravated by his service-connected IBS. 

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development, obtain an addendum
   opinion from the VA examiner who conducted the 
   January 2012 examination.  If this examiner is no 
   longer available, obtain another opinion from an 
   appropriate examiner to determine the nature and 
   etiology of the Veteran's current diverticulosis 
   disability.  The claims folder, including a copy of this 
   remand, must be made available to and reviewed by 
   the examiner.  The examiner should be asked to 
   respond to the following inquiries:
   
   	(a) is it at least as likely as not (at least a 50 
   	percent probability) that the Veteran's 
   	diverticulosis was initially sustained during his 
   	active duty service, or, is etiologically related 
   	to an injury or illness sustained by the Veteran 
   	during his active duty service?
   
   	(b) is it at least as likely as not (at least a 50 		percent probability) that the Veteran's 			diverticulosis was caused or aggravated by his 
   	service-connected irritable bowel syndrome?
   
   In rendering the requested opinions, the examiner 
   should consider all relevant evidence in the claims 
   file, to include the Veteran's service treatment 
   records, post-service treatment records, and his lay 
assertions.  A complete explanation must be provided for all opinions rendered.  

3.   After the development has been completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


